 

 

 

 

SC|UTHERN l)lSTRlCT OF NllSS|SS|PF-‘|

FlLED

 

UNITED sTATES merch collarl
APR 0 g mg soU'rnsRN mcrch oF MISsIssIPPI

 

 

 

manion JoHN's`ToN
BY_-r-r-""T‘H"H"_¢""_ DE‘\P[-’|TY 1 1 - -
umwa mates or A erlca Plainnii`

 

 

vs. Criminal No. 1:09CR6-KS-MTP~003
*Jinnny Lee Carter Dei`endant
and
Pat O’Brien’s Bar Inc. NeW Orleans _ Garnishee_
718 St. Peter Street
New 0rleans, LA 70116
AGREED ORDER
OF VOLUNTARY GARNISHMENT
The parties, Plaintiii` United States of America and Defendant Jimrny Lee Carter, agree and

stipulate as follows:

1a 03 SP£E‘?@£@_",?’ 20923_\_§111¢1€1“@#§-Waa£al§l:ed_._i§jhis,__.materia.the,sum af

 

$20,175.00. As ofMarch 8, 2019, a balance of $13,619.02 remains outstanding

2. The Unjted States cf America and Defendant Ca;rter have agreed to a Voluntary
Wage Garnishment, through Defendant’s employer, Pat O’Brien’s Bar Inc. New Orleans.

3. The parties agree to the payment of $35.00 weekly, or $150.00 per month starting

l with the next pay period after entry cf this Agreed Order, until the balance is paid in full.

4. Defendant Carter agrees to provide, on an annual basis, all requested financial
information for review in order to determine if there is a change in his financial ability to repay
this debt.

___5. All payments under this garnishment should be made payable to the Uni_ted_v __,

States l)istrict Clerk of Court and mailed to the United States District Court, 501 E. Court

S_tl'eet, Suite 2.500, Jackson, MS 39201, unless otherwise instructed. Please note_~,the court

 

 

number (1:09CR6-KS-MTP-003) on the memo line of the payment for proper identification.
6. Defendant Carter and Garnishee, and anyone else who receives notice of this

assignment, shall advise the United States Attorney's Oi*l‘ioe cf any change in Defendant's

employment status.

so oRDERED AND ADJUDGED this Q? day of M_, 2019.

_,Z{Mc//wz

_+M-Mpel'ez ~_7"{'”"" ""*”'"”‘“‘"~~ ‘F-r_-

Assistant Unil‘ed Srares Atrorney
WA Bar No. 33907

United States Attorney’s Oiiice
501 East Court Street, Suite 4.430
Jackson, MS 39201

(601) 973-2820
Marc.Perez@usdoj.gov

‘/g?(za/ a
DATE

nk_

 

HoNd’RABLE KE'ITH sTARTETT

UNITED STATES DISTRICT COURT JUDGE

 

